Case 1:21-cv-00479-DCJ-JPM Document 19 Filed 07/29/21 Page 1 of 1 PageID #: 58




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

AVERY SHAWN ESKEW #25288,               CIVIL DOCKET NO. 1:21-CV-00479-P
Plaintiff

VERSUS                                  JUDGE DAVID C. JOSEPH

RAPIDES PARISH SHERIFF’S                MAGISTRATE JUDGE JOSEPH H.L.
OFFICE NURSING STAFF,                   PEREZ-MONTES
ET AL, Defendants

                                 JUDGMENT

       For the reasons stated in the REPORT AND RECOMMENDATION of the Magistrate

Judge previously filed herein [ECF No. 17], and after a de novo review of the record,

including the Objection filed by Plaintiff [ECF No. 18], having determined that the

Magistrate Judge’s findings and recommendations are correct under the applicable

law;

       IT IS HEREBY ORDERED that the claims against “Nursing Staff,” Nortec,

and Sheriff Wood be DENIED and DISMISSED with prejudice for failure to state a

claim for which relief can be granted under 28 U.S.C. §§ 1915(e)(2)(b) and 1915A.

       THUS, DONE AND SIGNED in Chambers on this 29th day of July 2021.



                                       _____________________________________
                                       DAVID C. JOSEPH
                                       UNITED STATES DISTRICT JUDGE
